                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                  GREENVILLE DIVISION

Jack Logan,                                   )
                                              )        C/A No. 6:19-cv-2182-TMC
                      Plaintiff,              )
                                              )
       v.                                     )                 ORDER
                                              )
United States Congress,                       )
                                              )
                      Defendant.              )
                                              )

       Plaintiff Jack Logan, proceeding pro se, filed this action pursuant to 42 U.S.C. § 1983.

(ECF No. 1). On August 19, 2019, Magistrate Judge Kevin F. McDonald issued a Report and

Recommendation (“Report”) recommending that the instant action be dismissed without

prejudice and without issuance and service of process. (ECF No. 13).1 Plaintiff was advised of

his right to file objections to the Report. Id. at 4.      Plaintiff, however, has not filed any

objections, and the time to do has now run.

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-

71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315


1
 In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02(B)(2), D.S.C., all pre-trial
proceedings were referred to a magistrate judge.
(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore, failure to

file specific written objections to the Report results in a party’s waiver of the right to appeal the

district court’s judgment based upon that recommendation. 28 U.S.C. § 636(b)(1); Thomas v.

Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v.

Schronce, 727 F.2d 91 (4th Cir. 1984).

       After a thorough review of the Report and the record in this case, the court adopts the

Magistrate Judge’s Report (ECF No. 13) and incorporates it herein. Accordingly, this action is

DISMISSED without prejudice and without issuance and service of process.

       IT IS SO ORDERED.

                                                              s/Timothy M. Cain
                                                              United States District Judge

September 10, 2019
Anderson, South Carolina




                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                 2
